This was an action of debt upon a constable's bond. *Page 311 
The defendant Burcham was appointed constable at May Term, 1843 (no appointment of constable for his district having been made at February term). The claim for which this action is brought was put into his hands in March, 1844. It was insisted that Burcham's term of office expired at   (437) February court, 1844, and it was so decided, and the plaintiff appealed. We concur in the opinion. February term is the time fixed on, by law, for the appointment of constables, and if one is appointed at a subsequent term, his term of office expires at the next February term.
This is the construction given to the statute in S. v. Wilroy,32 N.C. 330. There is no error in the judgment below.
PER CURIAM.                              Judgment affirmed.
Cited: S. v. Lane, 35 N.C. 256; Hoell v. Cobb, 49 N.C. 260.